DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-20 are currently pending in the application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 3 recites “further comprising the engine vibration data source”.  However, claim 1 already recites “an engine vibration data source”, and implies the system comprises the limitation.  Therefore, claim 3 is merely repeating a limitation that is already implied to be comprised by the system.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 5, 9, 10, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Garai (US 2017/0358219) in view of Southwick (US 2009/0110541).
Regarding independent claim 1, Garai discloses an engine vibration monitoring and control system, comprising: 
an aircraft autopilot 28 (“autopilot control module” Para. 0022, Garai Fig. 1); and 
a flight management system (FMS) 12 in operable communication with the aircraft autopilot (Para. 0022, Garai Fig. 1) and configured to determine when the aircraft autopilot is engaged and disengaged (Para. 0021-22, implicit, since the FMS and autopilot communicates directly with each other, and the FMS would inherently need to know when the autopilot is active), the FMS adapted to receive data from a data source 14 (a plurality of sensors) and process said data to control the aircraft (Para. 0022, 0027), and supply commands to the autopilot 28 for controlling the engine (via engine control 18a that receives commands from the autopilot 28, Para. 0030).
Garai fails to disclose the FMS adapted to receive vibration data from an engine vibration data source and configured, upon determining that the aircraft autopilot is engaged, to: process the vibration data to determine when engine vibrations exceed one or more first thresholds; and when the engine vibrations exceed the one or more first thresholds, supply commands to the autopilot that cause the autopilot to take corrective actions to reduce the engine vibrations below the one or more first thresholds.
Southwick discloses an engine vibration monitoring and control system (Southwick Fig. 1), comprising: a management system 110 (“vibration management system”, Para. 0017, Fig. 1), the management system adapted to receive vibration data from an engine vibration data source 112 (“vibration sensor”, Para. 0017, Fig. 1) and configured to: process the vibration data to determine when engine vibrations exceed one or more first thresholds (Fig. 3, step 304 & 310, Para. 0021-24, “In block 304, information from the sensors is correlated to determine which, if any, components of the gas turbine engine is vibrating excessively…In block 310, a determination is made as to whether the vibrations correspond to a threshold level”; Para. 0027, vibration module 422 processes the vibration data to determine if they are within “predefined vibration limits”); and when the engine vibrations exceed the one or more first thresholds, supply commands to take corrective actions to reduce the engine vibrations below the one or more first thresholds (Para. 0021-24, Fig. 3, steps 306 & 312, “In block 306, rotational speed of a component (e.g., an excessively vibrating component) is automatically adjusted based, at least in part, on the information an attempt to reduce the sensed vibrations…As depicted in block 308, a determination is made as to whether the vibrations have been adequately reduced by the corresponding adjustment in rotational speed of the component…  if it is determined that the vibrations do correspond to, e.g., exceed, the threshold level, the gas turbine engine can be operated in a safe mode as depicted in block 312”; Para. 0028-0030, the EEC makes adjustments to the engine performance to reduce vibrations).  Southwick also teaches that the corrective action can be made automatically (Fig.2, step 204, Para. 0020; Fig. 3, step 306, Para. 0021).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have incorporated into the system of Garai, the engine vibration monitoring and control system including the steps of receiving vibration data from a vibration data source and processing the vibration data to determine if corrective action is needed to reduce engine vibrations below a first threshold value, as taught by Southwick, in order to provide a system that can automatically adjust engine operating parameters and rotational speeds of components to reduce excessive vibrations, preventing high cycle fatigue and prolonging the life of the engine components (Southwick Para. 0005, 0015).  Garai already teaches a flight management system that receives sensor data, and communicates with an autopilot to control the aircraft engine (Garai Fig. 1, Para. 0021-22).  Southwick teaches an analogous system that includes a vibration management system that communicates with an engine controller to automatically control the aircraft engine (Southwick Fig. 1). One of ordinary skill in the art would have been motivated to incorporate the vibration monitoring and control elements and steps taught in Southwick into the system of Garai to provide additional engine safeguards, particularly against excessive engine vibration, using the control modules already recited in Garai.  Since Southwick teaches automatic implementation of corrective actions to reduce vibrations, the autopilot module 28 of Garai which delivers commands to the engine controller 18a would be an obvious means to implement the corrective action to reduce engine vibrations, since the autopilot would naturally deliver commands to the engine automatically.
Regarding claims 3 & 4, Garai in view of Southwick teaches the system of claim 1, but fails to teach the system further comprising the engine vibration data source; wherein the engine vibration data source comprises: a plurality of vibration sensors, each sensor operable to sense vibrations within an aircraft gas turbine engine and supply sensor signals representative of the sensed vibrations; and an engine vibration processing unit coupled to receive the sensor signals from each of the vibration sensors and configured, upon receipt of the sensor signals, to process and supply the vibration data.
Southwick further teaches the system further comprising the engine vibration data source 112 (“vibration sensor”, Para. 0017, Fig. 1); and wherein the engine vibration data source comprises: a plurality of vibration sensors 112, each sensor operable to sense vibrations within an aircraft gas turbine engine and supply sensor signals representative of the sensed vibrations (Para. 0017-18); and an engine vibration processing unit 110,422 (“vibration management system”/ “vibration management module”) coupled to receive the sensor signals from each of the vibration sensors and configured, upon receipt of the sensor signals, to process and supply the vibration data (Para. 0017, 0026-27).  
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have incorporated into the system of Garai in view of Southwick, the engine vibration data source comprising a plurality of vibration sensors and an engine vibration processing unit, as taught by Southwick, in order to provide a system that can measure the engine components for excessive vibrations, and process the vibration data to determine if automatic adjustment of engine parameters to reduce the engine vibrations to within predefined limits is required (Para. 0020-21).
Regarding claim 5, Garai in view of Southwick teaches the system of claim 4, and Garai further teaches: 
a display module 34 responsive to display commands to render one or more images (Para. 0028-29, Garai Fig. 1, “The display 34 is in communication with the vehicle state display control module 20 to display one or more user interfaces in a graphical and/or textual format to inform the pilot and/or copilot of the current and future state of the vehicle 10”).
Garai in view of Southwick fails to teach the display device in operable communication with the engine vibration processing unit; and the engine vibration processing unit is further configured to selectively supply commands to the display device that cause the display device to render one or more alerts associated with the vibration data. 
Southwick teaches the engine vibration processing unit is further configured to selectively supply commands to a notification device that can render one or more alerts associated with the vibration data (Para. 0023, “notification of the sensed vibrations, including an indication of the affected component(s), can be provided to the pilot”, Para. 0032, claim 6 & 7, notification of a failure to reduce vibrations is provided to the cockpit, necessitating a “display device”).  
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the system of Garai in view of Southwick to operably couple the engine vibration processing unit to the display module to render one or more alerts associated with the vibration data using the display module, since Southwick already teaches providing an alert relating to the sensed engine vibrations to the pilot (Southwick Para. 0023), and Garai already provides a display module acting as a user interface onboard the vehicle to provide information to the pilot and/or copilot (Garai Para. 0028-29).  Providing visual cues to a pilot regarding important engine operating parameters
Regarding claim 9, Garai in view of Southwick teaches the system of claim 1, and Garai further teaches wherein the FMS is configured to implement a flight plan (Para. 0022, “The flight management system 12 manages a flight plan associated with the vehicle 10 while in-flight”; the autopilot 28 is also responsive to maintain the flight plan, Para. 0025, “The autopilot control module 28 is responsive to one or more input commands received via the human-machine interface 16 to control one or more of the vehicle systems 18 to maintain the flight plan for the vehicle 10 based on the flight plan data, which is received from the flight control module 24”).
Garai in view of Southwick thus far fails to teach when the FMS is implementing a flight plan, to maintain the flight plan while supplying the commands to the autopilot that cause the autopilot to take corrective actions to reduce theengine vibrations below the one or more first thresholds. engine vibrations below the one or more first thresholds.  
Southwick teaches providing the corrective actions to reduce the engine vibrations while also attempting to maintain the engine at a consistent thrust level (Para. 0020-21).
It would have been obvious to one or ordinary skill in the art at the time the invention was filed to have modified the system of Garai in view of Southwick to maintain the flight plan even while the autopilot supplies corrective actions to reduce engine vibrations, in order to avoid adversely affecting the aircraft flight plan even while dealing with engine excessive vibration mitigation.  Garai teaches that the autopilot receives various inputs and acts to maintain the flight plan while also generating control signals (Garai Para. 0025), and Southwick teaches the vibration monitoring and control system takes corrective action on the engine while also attempting to maintain a consistent thrust level (Southwick Para. 0020-21). Consequently, knowing the goals of the prior art in maintaining a consistent level of performance, one of ordinary skill would know to attempt to maintain the current flight plan, while providing corrective actions upon the engine, since adversely affecting a current operation is naturally undesirable.
Regarding independent claim 10, Garai discloses a method for monitoring engine vibrations and automatically controlling aircraft gas turbine engines, the method comprising the steps of: 
supplying sensor data from an engine data source (sensors 14, Fig. 1) to a flight management system (FMS) 12 (Para. 0022, 0027); 
supplying an autopilot status signal from an aircraft autopilot to the FMS, the autopilot status signal representative of whether the autopilot is engaged or disengaged (Para. 0021-22, implicit, since the FMS and autopilot communicates directly with each other, and the FMS would inherently need to know when the autopilot is active); 
determining in the FMS, and based on the autopilot status signal, when the aircraft autopilot is engaged and disengaged (Para. 0021-22, implicit, since the FMS and autopilot communicates directly with each other, and the FMS would inherently need to know when the autopilot is active); and when the FMS determines that the aircraft autopilot is engaged: 
receiving data from the data source 14 (a plurality of sensors) and process said data to control the aircraft (Para. 0022, 0027), and supply commands to the autopilot 28 for controlling the engine (via engine control 18a that receives commands from the autopilot 28, Para. 0030).
Garai fails to disclose: supplying vibration data from an engine vibration data source to the FMS; processing the vibration data in the FMS to determine when engine vibrations exceed one or more first thresholds; and when the engine vibrations exceed the one or more first thresholds, supplying commands from the FMS to the autopilot that cause the autopilot to take corrective actions to reduce the engine vibrations below the one or more first thresholds.  
Southwick discloses an engine vibration monitoring and control method (Southwick Fig. 1), comprising: supplying vibration data from a vibration data source (sensors 112) to a management system 110 (“vibration management system”, Para. 0017, Fig. 1), and processing the vibration data to determine when engine vibrations exceed one or more first thresholds (Fig. 3, step 304 & 310, Para. 0021-24, “In block 304, information from the sensors is correlated to determine which, if any, components of the gas turbine engine is vibrating excessively…In block 310, a determination is made as to whether the vibrations correspond to a threshold level”; Para. 0027, vibration module 422 processes the vibration data to determine if they are within “predefined vibration limits”); and when the engine vibrations exceed the one or more first thresholds, supplying commands to take corrective actions to reduce the engine vibrations below the one or more first thresholds (Para. 0021-24, Fig. 3, steps 306 & 312, “In block 306, rotational speed of a component (e.g., an excessively vibrating component) is automatically adjusted based, at least in part, on the information an attempt to reduce the sensed vibrations…As depicted in block 308, a determination is made as to whether the vibrations have been adequately reduced by the corresponding adjustment in rotational speed of the component…  if it is determined that the vibrations do correspond to, e.g., exceed, the threshold level, the gas turbine engine can be operated in a safe mode as depicted in block 312”; Para. 0028-0030, the EEC makes adjustments to the engine performance to reduce vibrations).  Southwick also teaches that the corrective action can be made automatically (Fig.2, step 204, Para. 0020; Fig. 3, step 306, Para. 0021).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have incorporated into the method of Garai, the steps of receiving vibration data from a vibration data source and processing the vibration data to determine if corrective action is needed to reduce engine vibrations below a first threshold value, as taught by Southwick, in order to provide a system that can automatically adjust engine operating parameters and rotational speeds of components to reduce excessive vibrations, preventing high cycle fatigue and prolonging the life of the engine components (Southwick Para. 0005, 0015).  Garai already teaches a flight management system that receives sensor data, and communicates with an autopilot to control the aircraft engine (Garai Fig. 1, Para. 0021-22).  Southwick teaches an analogous method that includes a vibration management system that communicates with an engine controller to automatically control the aircraft engine (Southwick Fig. 1).  One of ordinary skill in the art would have been motivated to incorporate the vibration monitoring and control elements and steps taught in Southwick into the system of Garai to provide additional engine safeguards, particularly against excessive engine vibration, using the control modules already recited in Garai.  Since Southwick teaches automatic implementation of corrective actions to reduce vibrations, the autopilot module 28 of Garai which delivers commands to the engine controller 18a would be an obvious means to implement the corrective action to reduce engine vibrations, since the autopilot would naturally deliver commands to the engine automatically.
Regarding claim 15, Garai in view of Southwick teaches the method of claim 10, and Garai further teaches maintaining a flight plan in the FMS (Para. 0022, “The flight management system 12 manages a flight plan associated with the vehicle 10 while in-flight”; the autopilot 28 is also responsive to maintain the flight plan, Para. 0025, “The autopilot control module 28 is responsive to one or more input commands received via the human-machine interface 16 to control one or more of the vehicle systems 18 to maintain the flight plan for the vehicle 10 based on the flight plan data, which is received from the flight control module 24”).
Garai in view of Southwick thus far fails to teach maintaining the flight plan while supplying the commands to the autopilot that cause the autopilot to take corrective actions to reduce theengine vibrations below the one or more first thresholds. engine vibrations below the one or more first thresholds.  
Southwick teaches providing the corrective actions to reduce the engine vibrations while also attempting to maintain the engine at a consistent thrust level (Para. 0020-21).
It would have been obvious to one or ordinary skill in the art at the time the invention was filed to have modified the method of Garai in view of Southwick to maintain the flight plan even while the autopilot supplies corrective actions to reduce engine vibrations, in order to avoid adversely affecting the aircraft flight plan even while dealing with engine excessive vibration mitigation.  Garai teaches that the autopilot receives various inputs and acts to maintain the flight plan while also generating control signals (Garai Para. 0025), and Southwick teaches the vibration monitoring and control system takes corrective action on the engine while also attempting to maintain a consistent thrust level (Southwick Para. 0020-21). Consequently, knowing the goals of the prior art in maintaining a consistent level of performance, one of ordinary skill would know to attempt to maintain the current flight plan, while providing corrective actions upon the engine, since adversely affecting a current operation is naturally undesirable.


Allowable Subject Matter
Claims 2, 6-9, 11-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 16-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding independent claim 16, the closest prior art of record fails to teach or suggest in combination with other claimed limitations, an engine vibration monitoring and control system comprising a flight management system (FMS) configured to: process vibration data to determine when engine vibrations exceed one or more first thresholds and when the engine vibrations exceed one or more second thresholds; when the engine vibrations exceed the one or more first thresholds, supply commands to the autopilot that cause the autopilot to take corrective actions to reduce the engine vibrations below the one or more first thresholds; and when the engine vibrations exceed the one or more second thresholds, generate an alert to a pilot to take manual control.

Pertinent Prior Art
The prior art made of record on the attached PTO-892 and not relied upon is considered pertinent to applicant's disclosure.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAIN CHAU whose telephone number is (571)272-9444.  The examiner can normally be reached on M-F 9am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on 571 272 4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALAIN CHAU/Primary Examiner, Art Unit 3741